IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-86,120-02


                                IN RE DANIEL LOPEZ, Relator


               ON APPLICATION FOR A WRIT OF MANDAMUS
    CAUSE NO. 15-CR-3266-H & 15-CR-3995-H IN THE 347TH DISTRICT COURT
                          FROM NUECES COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed applications for writs of habeas corpus in

the 347th District Court of Nueces County, that more than 35 days have elapsed, and that the

applications have not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Nueces

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus applications, submitting copies of timely filed orders designating issues to be investigated

(see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that Relator has
                                                                                                    2

not filed applications for writs of habeas corpus in Nueces County. Should the response include

orders designating issues, proof of the date the district attorney’s office was served with the habeas

applications and that the 180-day time frame set out in TEX . R. APP . P. 73.4(b)(5) has not expired

shall also be submitted with the response. This application for leave to file a writ of mandamus shall

be held in abeyance until Respondent has submitted the appropriate response. Such response shall

be submitted within 30 days of the date of this order.



Filed: May 22, 2019
Do not publish